Case 1:20-cv-02475-JSR Document 21 Filed 10/05/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

evr perv wm mn re errr rr ee we ee ee eee i x
KATHRYN MALEY, :
Plaintiff,
20-cv-2475 (JSR)
-Yo
ORDER
CAPITAL ONE BANK (USA), NAT’L
ASS'N, et al.,
Defendants.
i i ns ee wee eee eee i i oe ee ee ae x

JED S. RAKOFF, U.S.D.d.

On September 14, 2020, plaintiff Kathryn Maley filed a Notice
of Settlement, ECF No. 20, explaining that she and the last
remaining defendant in this action, Equifax Information Services,
LLC, “have reached an agreement in principle.” Accordingly, the
case is hereby dismissed with prejudice, but with leave to any
party to move within 30 days from the date hereof to reopen the
case and proceed to trial if settlement is not fully effectuated.

SO ORDERED.

Dated: New York, NY
October 5, 2020

 

 
